 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 471, Hotel,Motel and Restaurant and Barten-ders Union,AFL-CIO (Harry M. Stevens, Inc.)andJean E. Malandrino.Case 3-CB-1853FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNovember 28, 1972DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn September 22, 1972, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: Upon acharge filed on April 19, 1972,1 by Jean E. Malandrino, anindividual, the Regional Director for Region 3 of theNational Labor Relations Board, herein called the Board,issued a complaint on June 9 against Local 471, Hotel,Motel and Restaurant and Bartenders Union, AFL-CIO,herein called the Respondent, alleging violations of Section8(b)(1)(A) and (2) of the National Labor Relations Act, asamended, herein called the Act In its duly filed answer tothe complaint, the Respondent, while admitting certainallegations of the complaint, denied the commission of anyunfair labor practices. The hearing was held before me atAlbany, New York, on July 18 and 19, at which all partieswere afforded full opportunity to be heard, to introducerelevant evidence, to present oral argument, and to filebriefs.Counsel for the General Counsel and the Respon-dent presented oral argument but chose not to file briefs.Upon consideration of the entire record, and upon mypersonal observation of each of the witnesses as theyappeared before me, I make the following:'Unless otherwise indicated, all dates are in 19722Harry M Stevens, Inc,169 NLRB 806Harry M. Stevens, Inc., (herein called Stevens), a NewYork corporation, with its principal office in New YorkCity, is engaged in the sale and distribution of food andrelated products at facilities in various states of the UnitedStates. Stevens' restaurant at Saratoga Raceway, located atSaratoga Springs, New York, is the only facility involved inthis proceeding.During the year preceding the issuance of the complaint,Stevens sold and distributed products valued in excess of$500,000.During this same period, Stevens shipped andtransported products valued in excess of $50,000 from itsplace of business in New York directly to points in Statesother than the State of New York and received goodsvalued in excess of $50,000 transported directly to its placeof business in the State of New York from points outsidethe State of New York. The complaint alleges, Respon-dent's answer admits, and I find, that Stevens is and hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2II.THELABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Respondent is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe complaint alleges that Respondent, the bargainingrepresentative of Stevens' employees at Saratoga Raceway,and the exclusive source of referrals for employment byStevens, in violation of Section 8(b)(1)(A) and (2) of theAct, refused to refer Jean E. Malandrino, Marion Cornell,and Grace Beatty for employment because said individualsengaged in protected concerted activities. The complaintfurther alleges that Respondent's business manager, JosephDiliberto, threatened employees by stating to them hewould not refer them for employment at Stevens' SaratogaRaceway facility because they were troublemakers. TheRespondent's answer denies all unlawful activity.B.BackgroundThe Employer and the International Union, togetherwith its local affiliates havemaintained a bargainingrelationship since at least 1948. The most recent contractbetween the parties, national in scope, is from January 4,1971, through December 30, 1973. The bargaining unitcovers all employees,3 with certain specified exclusions, atthoroughbred racing tracks and harness tracks where theInternational or one of its locals has been recognized as thebargaining representative. Stevens' restaurant operation atSaratoga Raceway, the installation involved herein, is oneof the facilities covered by the contract. The contract3 Included in the unit are waiters and waitresses200 NLRB No. 82 LOCAL 471, HOTEL, MOTEL UNIONincludes a hiring hall referral provision. Article 8 of thecontract provides:A.Within a reasonable time before the opening ofeach meet, the Employer shall furnish the Union withthe names and/or numbers of regular crews desired tobe utilized.B.All employees (regular and extra) who shall berequired by Stevens in the categories stated in ScheduleA shall be obtained from ajob referral system with thelocalUnion, which the local Union shall operate, incompliancewith the applicable laws, in order tofacilitate the employment of new employees, to insureStevens of a regular source of available skilled labor, toassure culinary craft employees an efficient system oflocating employment and protecting job rights accruedwhile in the employ of Stevens.C.Stevens recognizes the local Union as a source ofskilled, competent, experienced craftsmen and appren-ticesand the Union in supplying applicants foremployment shall take into account only the appli-cants'ability,experience, length of service in theindustry, and irrespective of whether such applicant isor is not a member of the Union.D. In the event that the local Union cannot furnish alist of names of employees requested by Stevens within72 hours of the request by Stevens, then Stevens mayengage such employees from other sources. Stevens,within seven (7) days of the hiring of any employeeshall notify the local Union having jurisdiction at thelocation of such employee's name, address, date ofemployment and category of employment.E.The aforesaid job referral system operated by thelocalUnion shall be the exclusive source of hiringemployees. Only such persons who have been referredto it by the respective local Union and identified by areferral slip issued by the referring local Union anddelivered to Stevens by the individual being referred,shall be employed, except as hereinabove stated.Although the Respondent denied in its answer that it isthe exclusive source of referrals, the provisions of thecontract quotedsupra,and the referral practice describedinfra,demonstrate the exclusiveness of the referral systemand I so find.Article 8 further provides for a selection process basedon certain priorities. First in the order of selection are:F. 1.Individuals in the order of seniority with Stevenswho, within twelve (12) months immediately precedingthe job order, have been employed by Stevens in thesame or related classification requested. Personsemployed as regular employees shall be so classifiedand obtain seniority accordingly (provided they haveworked sixty (60) days in the preceding twelve (12)months in each local jurisdiction).4Bothwaitersandwaitressesare employed at this facility Forconvenience and since the alleged dlscnminatees are women, any referenceto the group generally, will be to waitresses5Because ofsnow, the track did not open until April 158For opening day, the restaurant employed a substantial number ofextras in addition to the basic regular crew because of an anticipated fulldining roomrThe need was for only 12 on the dining hall floor at any given time buttwo relief waitresses were also considered regulars because the waitressesworked only 5 days and therefore employees were rotated515The three alleged discriminateeswerenot referred toStevens by the Union as regular waitresses at the openingof the Saratoga Racetrack in April 1972 and it is thisfailure to refer which resulted in this proceeding.There are two categories of waitresses, regular andextra.4Regulars work 5 days a week and gain senioritywhereas extras normally work 3 days or less and do nothave any seniority. The testimony shows that each year,within 2 weeks before the opening of the track, Stevensreports to the Respondent the number of waitresses itwould need for opening day and the number of regulars itwanted for the season. The Union furnishes the names ofthe waitresses to be employed for opening day and also thenames of the basic crew of waitresses to be employed asregulars for the season. As Eugene Strzesak, Stevens'manager for the past two seasons, testified, the employerhas not concerned himself with whether the regularwaitresses were properly referred in the order of seniority;itsinteresthas been only whether they had workedpreviously at the restaurant.C.The1972ReferralsOn April 8, Stevens' Manager Strzesak met with JosephDiliberto, Respondent's business agent, to discuss staffingthe restaurant with waitresses and other categories ofemployees for the upcoming track season scheduled toopen on April 14.5 Both Strzesak and Diliberto testifiedthat 31 waitresses were ordered for opening day .6 But thewitnesses differed as to the number of regulars to befurnished for the season. Strzesak, called as a witness bythe General Counsel, testified that he ordered 14 regulars 7and 14 were supplied by the Respondent.8 He furthertestified that he believed the same number of regulars wereemployed at the beginning of the 1971 season. Accordingto Strzesak, although the 14 furnished by the Respondenthad worked in the 1971 season he was uncertain as towhether they all had been regulars in 1971.9Diliberto,on the other hand, testified that the totalnumber of regulars ordered by Strzesak for 1972 was 12.Strzesak told him that because of operating costs, Stevenswas reducing the number of regulars to 12. Diliberto'srecollection was that there were 16 regulars in the 1971season.Diliberto's testimony concerning the specificindividuals supplied to Strzesak as regulars for the 1972season corresponded with that of Strzesak, except for Kiddand Salmari10 whom he said were referred as extras."Although the testimonyis inconflict as to the number ofregulars employed in 1972 and in 1971, it is undisputedthat the three alleged discriminatees, Malandrino, Cornell,and Beatty were regulars in 1971 but were not includedamong the regulars referred by Respondent in 1972,regardless of whether the total number was 12, as Diliberto8 Strzesak stated that the 14 following named waitresses were furnishedby Diliberto as regulars for the 1972 season Bradley, Capone, Dominick,Gross, Hurd, Kidd, Lambert, Manno, Marchione, Provo, Puorto, Ravena,Salman, and Scarano9Strzesak was not askedspecificallyto name the waitresses who wereregulars in the 1971 season10See fn8, supra11Extra waitresses, as distinguished from relief waitresses who wereconsidered regulars, were also furnished by Respondent at the beginning ofthe season and on an as needed basis during the season 516DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified, or 14 as Strzesak recalled. I find it unnecessary toresolve these discrepancies in numbers for the reasonsstatedinfraDiliberto has been handling referrals to Stevens since1948.He testified that seniority was the basis for hisselection of individuals as regular waitresses at Stevens'restaurant Stevens did not maintain nor did it furnish totheRespondent any seniority roster.12 To determineseniority,Diliberto relied on information appearing on theindividual's union card or his personal recollection of theindividual's status. This is how he determined who to referfor the 1972 season as regulars. First preference was givento those who were current in their dues, regardless of theirrelative seniority. Gross was the only one in this category.The remaining I 1 he referred were all suspended membersbecause of delinquency in dues and they were referredaccording to their respective seniority,as he determined itby the method described above.13 At the time he preparedthis list, he was of the opinion that the I1 all had moreseniority thanMalandrino, Cornell, and Beatty who hadalso been suspended because of dues delinquency. Accord-ing to Diliberto, all those referred by him had beenregulars in the 1971 season. This stands uncontradicted. Asnoted earlier, Strzesak was not certain whether they had allbeen regulars in the previous season.He was not asked torefer to payroll records for verification.Considerable testimonywas adduced regarding theseniority of those referred by the Umon,14 and also ofMalandrino,Cornell, and Beatty I do not believe itnecessary to determine with any degree of accuracythesenioritystandingofeachindividual.15Obvi-ously, themethod used by Diliberto was susceptible toerror.Thiswas further demonstrated when, after theinstant charge was filed, he made inquiry of Stevens as tothe starting dates of a number of individuals. Theinformation received from Stevens, in some respects, didnot correspond to the dates shown on his union cards.Moreover, it is questionable whether the seniority provi-sions of article 8, Fl, cited above, were applied correctly. Itappears that Malandrino and Cornell and probably Beattyhad more seniority than one or more of those referred byRespondent, e.g.,Marino, who Diliberto thought started in1968 actually started in 1969. But this is hardly determina-tive of the issue involved in this case.There is no issue inthis case with regard to the lawfulness of the employmentprovisions of the contract or of the referral practice, as itexisted generally. The narrow issue to be determined iswhether Diliberto deliberately did not refer Malandrino,Cornell, and Beatty because of their participation inprotected concerted activity in the prior season. This wasmade clear by the General Counsel during the course ofthe hearing and in his oral argumentOn March 6, a local general membership meeting washeld.At this meeting, the members voted on a dues12This is corroborated by Strzesak13According to Diliberto,had the alleged discrimmatees been current intheir dues, which they were not, they would not have been consideredsuspended and would have been referred ahead of the 11 he did referregardless of their lower seniority standing14 Including Kidd and Salmari15A studyof the oral testimony and the exhibits received would showthis to be guesswork to a large extent I cannot disagree with Respondent'sincrease.Diliberto testified that at this meeting he also toldthemembership he anticipated a cutback in personnel atStevens' restaurant for the 1972 season and not as manyemployees would be working.16 In past years, normallyanother meeting,limited to Stevens' employees was heldshortly before the season opening but this year none washeld because Diliberto was out of town.Individuals wereinformed shortly before the opening that they had beenreferred.On April 14, Malandrino, Cornell, and Beatty not havingreceived any notice of referral,came to the restaurantwhere they were told by Anthony Stone, Respondent'ssteward, they were not on the list to work. They theninquired of Strzesak if he had requested their names betaken off the list. He replied that he had not. The threethen went to the union office but Diliberto was not there.Thatevening,Malandrino called Mike Shinas, Respon-dent's president, to ascertain why they had not beenreferred. Shinas said he didn't know but would check intoitand Malandnno was to call him the followingday. Thenext day, Shinas told her all he knew was that the three hadbeen suspended for nonpayment of dues and thereforewere not on the list. Malandrino protested that others werelikewise delinquent in dues and yet were referred.Shinassaid an executive board meeting was to be held thefollowing Tuesday, April 18 and he would find out moredetails.At his request, she furnished him names of otherdelinquent members. On Tuesday night,April 18,accord-ing to Malandnno,she met Shlnas who told her that theexecutive board had decided to support Diliberto and thatthey could not work because they were suspended for duesdelinquency; they would have to pay a reinstatement feeand go to the bottom of the ltst.17 The following morningshe filed the instant charge.In the meantime, on Monday, April 17, Cornell andBeatty met with Diliberto at the union hall and inquiredwhy theywere not on the list of regulars referred toStevens.According to Cornell and Beatty, Diliberto saidthat technically,they were not referred because they weredelinquent in dues and were out of the union.According toCornell,when Beatty asked what the real reason was,Diliberto "looked right at me and says, I'm tired of yourcreating trouble;you're nothing but troublemakers and hesaid that no matter whenever he went up to the track, wealways complained about everything.If it wasn't thesilverware,thecheckers,thebusboys,thebathroom,anytime I ever came up to the track,Ialways heard yourbig mouth. . . .He said that no s.o.b.was going to run hisUnion; he worked too hard for this Union and if Mr.Morris got any idea there was trouble in the Union, theUnion would be out of the raceway." 18 Diliberto allegedlyalso said that he had been looking to have something onthem(referring to the dues delinquency).After furtherdiscussion regarding dues, they paid the $3 reinstatementcounsel who conceded that "Mr Dilibertojust did a sloppyjob of preparingthis seniority list "isCorroborated by Cornell17Diliberto admits that Shmas did inquire and he told Shmas they werenot referred because they did not have senionty and had been suspendedShinas did not testify18Morris is manager of the raceway The Union does not have abargaining relationship with the raceway LOCAL 471, HOTEL, MOTEL UNION517fee and Diliberto said the executive board would have topass on their reinstatement and they would go to thebottom of the seniority list.19Theywere told to call hisoffice on April 19 to find out the results of the boardmeeting. This was the last conversation they had withDiliberto.Diliberto'sversion of this conversation is in sharpconflict with that of Cornell and Beatty. Diliberto testifiedthat he told them they were not on the list because they didnot have seniority and had been suspended for nonpay-ment of dues - 2 months in arrears and a member isautomatically suspended.He told them they could bereinstatedby paymentof a $3 reinstatement fee which heaccepted from them. When they complained that othershad been referred who were also in arrears and had lessseniority,he said he would check into the seniority and letthem know.He specifically denied making any reference totheirbeing troublemakers,their complaints about theworking conditions at the restaurant,or that he had beenlooking for an opportunity to get rid of them.Malandrino testified she also had a conversation withDiliberto, this onWednesday afternoon,April 19. Hertestimony was that on that Wednesday morning she placeda long distance call to Respondent'sunion office inSaratoga Springs from a public phone in Albany and leftword with the operator for Diliberto to return the call toCornell,Beatty, or herself at their homes. She said the callwas returned to her home that afternoon. Dilibertopurportedly repeated the same criticisms he had made 2days earlier to Cornell and Beatty. Diliberto is reported tohave said he resented their going over his head tomanagement.20The record shows that she did not reportthis conversation to her two confreres,Cornell and Beatty,although they were at their respective homes all evening.Diliberto denies having had any conversation with Malan-drino.2iThe heart of the General Counsel's case rests on thealleged statements made by Diliberto to the three individu-als.Iftheirversionsare to be credited,this lendssubstantial support to a finding that they were not referredbecause of their activities more fully described below. Onthe other hand,without such favorable resolution, theevidence falls far short of support for such theory. Forreasons appearing below, I credit Diliberto's version of hisconversation on April 17 with Cornell and Beatty and alsocredit his denial of any conversation with Malandrino onApril 19Malandrino,Cornell,and Beatty had been employed asregulars for several years;Malandrino and Cornell since1968 and Beatty since 1969. Considerable testimony wasadduced by the General Counsel as to complaints theyvoiced to management and the union representativesregarding their working conditions.They complained attimes about the lack of'silverware, insufficient checkers,inept busboys, and poor bathroom facilities.The GeneralCounsel contends that-these complaints were protectedconcerted activities and because of their participation insuch activities,Respondent refused to refer them. Thewitnesses stated that whenever they registered complaintsto Stone,Respondent'ssteward in the restaurant, theyreceived no satisfaction-allhe would ever say was theyshould quit if they didn't like it there.Malandrino referredspecifically to an incident where she complained stronglytomanagement about a busboy and she refused to allowhim at her station.22Malandrino and Cornell also testifiedabout their attempts to improve the bathroom facilities inthe 1971season. In this regard,the record shows that thewaitresses did not have access to the public bathroom until6:00 p.m. when it was opened to the public. Waitressesreported for duty at 4:30 p.m.and until 6:00 the onlybathroom available to them was one which they considereddirty and otherwise inadequate.Most all the waitresses hadcomplained to Strzesak,Stone,and Dihberto about thisbut nothing was done.Finallyin late July or August theemployees selected Malandrino to prepare a To Whom ItMay Concern letter complaining about the bathroomaccommodations.She prepared such letter and, aftershowing the letter and receiving approval from the othergirls,gave copies to Strzesak and Stone.The letter wasunsigned.Together with Cornell,she then saw Fitzimmons,assistant general manager of the racetrack.She gave him acopy of the letter and voiced her displeasure at the existingbathroom condition.She testified that Fitzimmons wasvery cordial and said he would check into it. Three dayslater,Fitzimmons made the public bathroom available fortheir useat 4:30 p.m.Cornell testified that in the fall of 1971 several of thewaitresses including herself discussed electing Malandrinoas steward to replace Stone but this movement never gotbeyond the discussion stage.The record does not revealany knowledge by Respondent of this aborted attempt toreplace Stone.It should be noted too,that the steward isappointed by Respondent,rather than elected.Although the record shows that the three allegeddiscriminatees had registered complaints at various timesas described above,the record also discloses that all thewaitresses were constantly complaining about the lack ofsilverware,the bathroom, etc.Malandrino testified that all the waitresses complainedtoDiliberto.She recalled complaining twice to him aboutthe bathroom but Diliberto said there was nothing hecould do about it. As Malandrino testified further on directexamination:Q. (Mr. Miller):Have you ever gone to perhapsMr. Stone, anyone from the Union, for any specificreason;to the Employer perhaps?A.You know,like you can go down 15 times aweek with a complaint of some kind; I mean,Ican'tsay that I didn't go to the Employer with the complaintbecause Iprobably did. Therewere a hundred timeswhen we were out of silver,10 or 15 times when a busboy wasplaying cards somewhere when we neededhim.Q.What happened to the silver?19Beatty substantially supports Cornell's version of what was saidSaratoga Spring office most of the afternoon20This apparently referred to a bathroom complaint discussed below.22However,thisoccurred in the 1970 season Nonetheless she was21A statement from the telephone company(Resp Ex 17) does notreferred in 1971disclose any call to Malandrino's home in N Chatham Diliberto was in the 518DECISIONSOF NATIONALLABOR RELATIONS BOARDA.Many times there wasn't enoughQ.What did you do as a result of that?A.We would go to Mr. Stone, who is our shopsteward, and he didn't get it and then we had to run tothe office.QWho is the we?A.Any waitress on the floor, short of silver,Marion or myself or Barbara, anyone that was there.Barbara Kidd, called by the General Counsel, testifiedthe bathroom accommodations were a source of dissatis-faction to all the waitresses and she herself had complainedto Stone.Cornell testified that all the waitresses registered thesame complaints as she did. Beatty also testified regardingregistering complaints, even in prior years. As she statedevery year there were constant complaints by all thewaitresses.Ifind it unnecessary to decide whether all of theactivitiesengaged in by the alleged discriminatees fallwithin the sphere of protected concerted activity for, at thevery least, the efforts of Malandrino and Cornell toimprove the bathroom situation constituted protectedactivity 23 As stated earlier, I have credited Diliberto andfind that he did not make the remarks to Cornell andBeatty about their activities or that they had beentroublemakers. I also find that he had no conversation withMalandrino on April 19. These conclusions are reachedafter having observed the conflicting witnesses and havingtaken into consideration other factors appearing in therecordApart from the alleged remarks by Diliberto, thereisno evidence to show that Respondent, through Stone24or Diliberto harbored any resentment or animosity towardsMalandrino,Cornell,or Beatty because of their com-plaints.Itappears that Stone supported, rather thanresented, the employees' efforts to improve the bathroomfacilities.Malandrmo testified on cross-examination thatwhen she presented a copy of the unsigned To Whom ItMay Concern letter to Stone, he remarked that it was agood letter and "he thought it was what we needed. His23The General Counsel would include Beatty as the three were known asthe Three Musketeers because of their close relationship-one for all and allfor one and thus the Respondent would have had them all accountable24 1 find Stone was Respondent's agent despite Respondent's denialStone, an addition to being the steward on the job, is a member of theexecutive board21 It should be remembered that the bathroom activity took place in latewife had to use the same facilities. . . . Mr. Stone said thatwe should do what we thought was best as long as Mr.Diliberto couldn't do anything."With respect to thebathroom as well as the other complaints, the recorddiscloses that such complaints cropped up constantly andall the waitresses voiced their displeasures, even in pastyears.Yet, in past years, the three had been referred.Itwould seem to me that during the course of the1971 season, had Diliberto been annoyed at the activityof the three in particular, he would have made hisdispleasures known long before the 1972 season opening.25But such did not occur. In arriving at the above findings, Ihavenotbeen unmindful of Respondent's positionregarding seniority and suspension for dues delinquency.But whether Respondent improperly applied the seniorityor incorrectly decided on the suspensions is not forme to resolve. The record as a whole does not estab-lishthatRespondent failed to referMalandnno,Cornell, or Beatty because of activities protected by theAct Nor did Diliberto threaten them with loss of referraltoStevens because of such activities. In view of theforegoing findings, I shall recommend that the complaintbe dismissed in its entirety.CONCLUSIONS OF LAWIThe Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon all the foregoing, and pursuant to Section 10(c) oftheAct, I hereby issue the following recommended: 26ORDERItishereby ordered that the complaint herein bedismissed in its entirety.July or early August 1971 and the season did not end until mid-November26 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes